DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.  Applicant’s traversal begins on page 5 of the Remarks as filed.
Applicant first traverses the rejection of claims 5 and 6 under §112 as being indefinite.  Applicant has amended the claim to overcome the properly rejected subject matter and, as a result, the pending rejection is mooted.  As the rejection is no longer applicable to the claims as amended, the rejection is withdrawn.
Applicant next traverses the rejection of claims under §102 and §103, noting the amendments to claim 1 and asserting that “the cited reference fail to disclose or render obvious at least the [noted] features of independent claim 1” and that “the Official Action also does not assert that the cited references, either each considered alone or in any alleged proper combination, disclose or render obvious all of the features of independent claim 1, as amended.”  Applicant is factually incorrect, as evidenced by the very next sentence of their Remarks.  
Claim 1, as amended, is nothing more than a combination of previously rejected claims 1 and 2.  As acknowledged by Applicant, claim 2 was in fact rejected in the previous Office Action.  Since prior claim 2 incorporates the limitations of prior claim 1, instant claim 1 is effectively identical in scope to prior claim 2.  Thus, the Office Action clearly and indisputably asserts that the cited references disclose the features of independent claim 1.  
As for Applicant’s traversal of the §102 rejection of prior claim 2, Examiner respectfully disagrees.  Applicant asserts that Kii “fails to disclose or render obvious at least the combination of features reciting the subject matter of prior claim 2.  Applicant contends that paragraph [0071] of Kii “merely describes that yaw of nacelle 8 is driven based on an amount of yaw rotation of the nacelle, 8, which is calculated as a product of the yaw rotation speed and the yaw rotation time of the nacelle 8.”  Applicant further argues that “the rotation speed of the nacelle 8 in Kii is not a value determined for controlling the rotation of yaw rotation bearing 12, as in Applicant’s claimed invention (emphasis by Examiner).  
Applicant is incorrect in their assertion as well as their evaluation of the instant claim scope.  As amended, claim 1 recites (in relevant part) “wherein the control device is further configured to determine a rotational speed of the bearing based on information regarding the wind direction and/or the wind speed transmitted from the anemometer ….”  Thus, all that is required of this limitation is: (1) a determination of a rotational speed of the bearing (2) based on information regarding the wind direction and/or wind speed transmitted from the anemometer.
Paragraph [0092] of Kii establishes, at minimum, that left and right yawing operations have different yawing speeds (“yaw rotation speed for the yaw rotation to the right” and “yaw rotation speed for the yaw rotation to the left”).  The direction of yaw rotation is based upon information regarding the wind direction, thus Kii unambiguously discloses a control device configured to determine a rotational speed of the bearing based on information regarding the wind direction.
Applicant next argues that, based upon the flawed assertion that Kii does not disclose the limitation discussed above, Kii “does not disclose or render obvious that ‘the motor’ … ‘rotates the bearing’ … ‘based on the rotational speed determined by the control device’ … where this precise determined rotational speed is ‘a rotational speed of the bearing based on information regarding the wind direction and/or the wind speed transmitted from the anemometer’ as recited by instant claim 1.”  
As shown above, Kii does disclose determination of yaw rotation speed based on wind direction.  As the bearing is part of the nacelle that rotates, a rotational speed of the nacelle is a rotational speed of the bearing.  Thus, Kii does disclose determination of “a rotational speed of the bearing based on information” as discussed above.  Furthermore, since rotation of the nacelle inherently requires rotation of the bearing, the motor of Kii which rotates the nacelle must also rotate the bearing.  Since the nacelle is rotated based upon a determined rotational speed, the motor also rotates the bearing based on the rotational speed determined by the control device.  Thus, it is clear that Kii does in fact disclose each and every limitation of instant claim 1.  Because Kii is not deficient in any way, the rejection of instant claim 1 under §102 is maintained (as adjusted due to Applicant’s amendments).
Applicant has not argued the dependent claims separately from their dependency.  Since the rejection of claim 1 is not deficient and, since Applicant has not provided any further argument, Examiner finds the rejection of the pending dependent claims (2-7) to remain proper and maintains the relevant rejections (as adjusted due to Applicant’s amendments).  Regarding the new claims (8-10), Examiner has provided a rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0240783 (“Kii”).
Regarding claim 1, Kii discloses:
A rotating pedestal (para. [0055]; nacelle baseplate 8b) comprising: 
a bearing (yaw rotation bearing 12) that rotatably supports a wind power generation apparatus (bearing 12 support nacelle 8; generator 6 is located within nacelle, thus bearing 12 supports “a wind power generation apparatus”); 
a control device (yaw control system 30) that is configured to determine a rotational angle  based on information (para. [0059]; “yaw control system 30 includes a group of sensors … for performing yaw control based on the detected signal from the group of sensors”) regarding a wind direction (wind direction sensor 17) and a wind speed (wind velocity sensor 18) in a vicinity of the wind power generation apparatus (FIG 1, sensors located on top of nacelle), the information being transmitted from an anemometer (anemometer may be defined as “an instrument for measuring the speed of the wind” and, thus, the sensors of Kii may be reasonably interpreted as “an anemometer”) installed to be configured to measure the wind direction and the wind speed in the vicinity of the wind power generation apparatus (see FIG 1 and para. [0059]); and 
a motor that rotates the bearing (paras. [0056-58]; “yaw drive mechanism 15 … may include: … a yaw motor) based on the rotational angle determined by the control device (paras. [0059-0104] discuss the various methods for controlling yaw angle based, at least in part, on wind speed and direction information; para. [0064] states “controller 31 is configured to output to … the yaw drive mechanism 15 the control signals calculated by the sensor detection signals being inputted from the wind direction sensor 17, the wind velocity sensor 18, and the potentiometer 20, and by performing various calculations”), wherein
the control device further determines a rotational speed of the bearing (para. [0071] discusses multiple ways of determining a rotational speed of the bearing) based on information regarding the wind direction and/or the wind speed transmitted from the anemometer (“based on information” is an incredibly broad recitation that requires nothing more than the preceding step (determination of rotational speed) be performed in response to “information,” said information being related to the wind speed and direction; here, wind speed and direction provide “information” in the sense that they indicated a need for yaw adjustments; thus, the speed determination is “based on information regarding the wind direction and/or the wind speed” in the sense that the controller determines a need for yawing and determines the bearing rotation speed to perform the method steps disclosed by Kii), and 
the motor rotates the bearing  based on the rotational speed determined by the control device (paras. [0066-71]).
Regarding claim 3, Kii discloses the limitations as set forth in claim 1 and further discloses: a sensor (yaw direction sensor 19) that detects a direction in which the bearing is directed (para. [0062]), and transmits information regarding the detected direction to the control device (yaw direction sensor 19 is part of potentiometer 20; para. [0059] states that the controller receives information from potentiometer 20), wherein the control device is configured to determine a rotation direction of the bearing based on comparison between the information regarding the wind direction transmitted from the anemometer, and the information regarding the detected direction transmitted from the sensor (FIG 2; para. [0060]; Examiner notes that para. [0060] appears to erroneously refer to element 20 as “wind direction sensor 20;” this should instead be “potentiometer 20” as shown in the following paragraphs; “nacelle 8 follows the wind direction detected by potentiometer 20, based on the detected result of the wind direction sensor 17), and the motor rotates the bearing along the rotation direction determined by the control device (para. [0060] states the nacelle is rotated; the nacelle rotates on the yaw bearing, thus the motor must rotate the bearing to rotate the nacelle).
Regarding claim 7, Kii discloses the limitations as set forth in claim 1 and further discloses: A wind power generation system comprising: the rotating pedestal according to claim 1 (see above); and the wind power generation apparatus rotatably supported by the rotating pedestal (FIG 1; generator 6 and nacelle 8 are supported by yaw rotation bearing 12), wherein the wind power generation apparatus has a duct (duct may be broadly defined as “a tube or passageway in a building or machine for air, liquid, cables, etc.”; in order to deliver power to a load, the generator must inherently have cables leading from the generator components to a different location outside of the generator; thus, the opening for power cables leading to/from the generator may be broadly and reasonably interpreted as “a duct;” as such, Kii inherently discloses “the wind power generation apparatus has a duct”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kii as applied to claim 1 above, and further in view of U.S. Patent No. 5,506,453 (“McCombs”).
Regarding claim 4, Kii discloses the limitations as set forth in claim 1 but does not explicitly disclose the use of a slip ring to transmit power from the nacelle to the tower (and subsequently to an external grid or load), the slip ring having a rotational axis substantially parallel to a rotation axis of the (yaw) bearing.
Examiner notes that Kii does not appear to disclose any specific form of power transfer from the nacelle to an external grid or load.  Kii discloses “cables” extending from the nacelle into the tower, but does not explicitly state that any of these cables carries power to/from the generator in the nacelle.  Kii does, however, identify a potential issue with use of cables in that yawing too much can cause issues due to such cables extending from the nacelle to the tower.  Thus, Kii identifies a need for avoiding excessive or unnecessary twisting of cables extending from the nacelle into the tower.
McCombs discloses a wind turbine having a nacelle supported by a yaw bearing (col. 6, ll. 21-25) and wherein a slip ring assembly (FIG 3; hub slip disc 76 contacts connector brushes 78 for electrical continuity) is used to transmit power between the nacelle and an external grid or load, thus avoiding an issue of power cable twisting due to rotation of the nacelle.
It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Kii to include the slip-ring connection of McCombs for the purposes of transmitting electrical power from the nacelle of Kii to an external load so that issues related to twisting of power cables may be further avoided.
Regarding claim 5, the combination of Kii in view of McCombs discloses the limitations as set forth in claim 4, and McCombs further discloses the slip ring comprising at least one conductor ring (hub slip disc 76) disposed in an axial direction of the slip ring (FIG 3, slip disc 76 is disposed along a rotational axis of the slip-ring assembly), and a plurality of brushes (78) electrically connected to the conductor rings on a side surface of the slip ring (FIG 3).
The combination does not explicitly state that the “at least one conductor ring” is “a plurality of conductor rings disposed side by side in an axial direction of the slip ring.  Due to the close proximity of elements in McCombs FIG 3, it is difficult to determine whether or not the “hub slip disc 76” is comprised of a plurality of conductor rings.  McCombs does, however, disclose another slip ring delivering power from the generator to the hub slip disc (col. 7, ll. 7-19; FIG 5).  This other slip disc is comprised of plural conductor rings 95, with each ring being connected to at least one brush 97 (see FIG 5).  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  
As recited, the only difference between the combination and the instant claim is the matter of plural conductor rings.  As McCombs teaches a slip-ring assembly having a plurality of conductor rings disposed side by side (FIG 5) and furthermore discloses the slip-ring assembly connection between the nacelle and the tower, Examiner finds that one of ordinary skill would interpret the vertical slip-ring assembly (i.e., the slip-ring assembly connecting the nacelle to the tower) of McCombs to include plural conductor ring arranged side by side.  Due to the vertical configuration of this slip-ring assembly, side by side placement would result in the conductor rings being “disposed side by side in an axial direction of the slip ring” as recited by the instant claim.  Thus, Examiner also finds that McCombs implicitly discloses “wherein the slip ring has a plurality of conductor rings disposed side by side in an axial direction of the slip rings, and a plurality of brushes electrically connected to the conductor rings on a side surface of the slip ring.”
Regarding claim 6, the combination of Kii in view of McCombs discloses the limitations as set forth in claim 5 and further discloses a plurality of input terminals (implicit) for receiving power generated by the wind power generation apparatus (McCombs, col. 7, ll. 14-15; “[w]ires connect the alternator brushes 97 to the hub slip disc 76”) is [sic] provided in an upper part of the slip ring (McCombs FIG 3; hub slip disc 76 is arranged at the bottom of the nacelle and, thus, wires connecting to it must be “in an upper part” of the slip-ring assembly), and the plurality of brushes include a brush for external output electrically connected to a terminal for outputting, to [the] outside [of the wind turbine], the power received by the input terminal (implicit; both references are drawn toward the generation of electrical power and implicit transfer to some load; to transfer power from the generator to a load, the slip-ring assembly must have at least one output terminal for delivering power to an external load).
The combination does not explicitly disclose “a brush for power output electrically connected to a terminal for outputting, to a power supply of the rotating pedestal, the power received by the input terminal.”  Examiner notes that Kii does not explicitly disclose or even imply what the power source for the yaw mechanism 15 might be.  It is well-known in the art to utilize batteries or other power storage means within a wind turbine to provide redundant power supply to critical components of the installation, such as the yawing mechanism.  It is also well-known that power output from a wind turbine generator may be delivered to such power storage means.
In view of the above, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify the generic disclosure of Kii by providing redundant storage means (such as a battery) and delivering power from the generator to the storage means, as is well-known in the art, for the purposes of providing a redundant power supply to the turbine yawing mechanism to allow control during fault conditions.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kii.
Regarding claim 8, Kii discloses the limitation as set forth in claim 7 and further discloses the anemometer being located within a radius from either an impeller (FIG 1, anemometer 18 is within a radius of impeller 3) of the wind power generation apparatus or an intake port of the duct, but does not specify a precise distance.
Instant paragraph [0027] discloses that this distance makes it “possible to direct the direction of the wind power generation apparatus in the more appropriate direction” and “to improve the power generation efficiency of the wind power generation apparatus.”  As Applicant does not specify how this placement makes the above possible, Examiner must presume that one of ordinary skill would understand and recognize that placement of the anemometer at a specified distance (e.g., 3 meters from the impeller) makes it possible to better detect wind direction at the turbine.  As a result, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Kii’s generic anemometer placement to be precisely 3 meters from the impeller for the purposes of improving operational efficiency of the wind turbine.
Even assuming, arguendo, that the above finding is improper for any reason, the differences between the disclose of Kii and the instant limitations amounts to little (if anything) more than routine optimization.  One of ordinary skill would recognize that the impeller of a wind turbine introduces wake effects that may create problems in determining wind direction.  As such, one of ordinary skill would find it obvious to optimize placement of the anemometer to minimize wake effects on the anemometer, thereby enabling better and more accurate detection of wind direction.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here, Kii clearly contemplates “the general conditions” of the instant claim, thus recitation of “3 meters” is not inventive because it is little more than optimization of where to place the anemometer.
Regarding claim 10, Kii discloses the limitations as set forth in claim 1 and further discloses the bearing including an inner and outer ring (inner and outer races 12A, 12B) wherein the inner race is connected to the nacelle base plate (8b) and the outer race is connected to the wind turbine tower (9).  Kii therefore differs from the instant claim in that the instant claim recites an inverse configuration of the bearing connections (i.e., inner race recited as connected to a lower plate and outer race recited as connected to an upper plate) and does not disclose the control device being placed between the upper and lower plates.
With respect to the recited configuration of bearing rings to upper/lower plate, Examiner finds that the instant limitations reflect nothing more than a rearrangement of parts recited within the prior art.  The configuration of Kii (i.e., outer ring connected to lower plate, inner ring connected to upper plate) may obviously be reversed such that the outer ring is connected to the upper plate (i.e., outer ring connected to nacelle base plate 8b) and the inner ring is connected to the lower plate (i.e., inner ring connected to tower 9) without modifying operation of the device.  In either configuration, the bearing still allows for lower friction between the rotating parts.  The courts have previous held that rearrangement of parts is not patentably distinct unless the rearrangement would result in a modification of how the device operates.  See MPEP §2144.04(VI)(C) discussing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA1950).  
With respect to the particular placement of the controller between the upper and lower plates, Examiner notes that Kii discloses a centralized controller (31) for a wind farm as opposed to each wind turbine having a separate controller disposed therein.  Kii does, however, disclose that such a configuration is possible.  Thus, Kii discloses a wind turbine having a controller located generically within the wind turbine itself, but does not specify a particular location.  As a result, this limitation also reflects nothing more than a rearrangement of parts recited within the prior art.  The particular placement of the controller within the wind turbine structure is a matter of design choice and any particular location is unlikely to cause a difference in how the system operates.  As noted above, the courts have previously held that rearrangement of parts is not patentably distinct unless the rearrangement would result in a modification of how the device operates.  Further, the courts have also held that particular placement of a component is an obvious matter of design choice.  See MPEP §2144.04(VI)(C) discussing In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
In view of the above, Examiner finds that claim 10 fails to patentably distinguish over the disclosure of Kii.  The only differences between the disclosure of Kii and the instant limitations amount to a mere rearrangement of parts that does not alter or even significantly impact how the system operates.  
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kii in view of U.S. Patent No. 8,354,759 (“Marchand”).
Regarding claim 4, Kii discloses the limitations as set forth in claim 1 but does not explicitly disclose the use of a slip ring to transmit power from the nacelle to the tower (and subsequently to an external grid or load), the slip ring having a rotational axis substantially parallel to a rotation axis of the (yaw) bearing.
Examiner notes that Kii does not appear to disclose any specific form of power transfer from the nacelle to an external grid or load.  Kii discloses “cables” extending from the nacelle into the tower, but does not explicitly state that any of these cables carries power to/from the generator in the nacelle.  Kii does, however, identify a potential issue with use of cables in that yawing too much can cause issues due to such cables extending from the nacelle to the tower.  Thus, Kii identifies a need for avoiding excessive or unnecessary twisting of cables extending from the nacelle into the tower.
McCombs discloses a wind turbine having a nacelle supported by a yaw bearing (FIG 3B, bearing 43; col. 9, ll. 42-45) and wherein a slip ring assembly (FIG 3B: slip ring assembly 65, comprising slip rings 66a-d and brushes 67a-d) is used to transmit power between the nacelle and an external grid or load, thus avoiding an issue of power cable twisting due to rotation of the nacelle.
It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Kii to include the slip-ring connection of Marchand for the purposes of transmitting electrical power from the nacelle of Kii to an external load so that issues related to twisting of power cables may be further avoided.
Regarding claim 9, the combination of Kii and Marchand discloses the limitations as set forth in claim 4, and Marchand further discloses the slip ring (65) including a plurality of slip rings (66a-d) connected to the wind power generation apparatus (alternator 50) by a three-phase three-wire system (Marchand discloses a 4-wire system for transmitting AC electrical power; one of ordinary skill would recognize that this represents a 4-wire delta system which provides 3-phase power; since the system of Marchand is a three-phase system having at least 3 wires, Examiner finds that the limitations are adequately disclosed).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832